Citation Nr: 0911999	
Decision Date: 03/31/09    Archive Date: 04/08/09

DOCKET NO.  06-17 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for residuals of cold 
injuries including arthritis and neuropathy of the lower 
extremities.

3.  Entitlement to service connection for residuals of 
shrapnel wounds of the hands and arms.

4.  Whether new and material evidence has been received to 
reopen a service connection claim for residuals of shrapnel 
wounds of the legs.


REPRESENTATION

Veteran represented by:	New York State Division of 
Veterans' Affairs




ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1946 to June 
1952, during World War II, peacetime, and the Korean 
Conflict.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2004 rating decision of the Department 
of Veterans Affairs (VA), Buffalo, New York, Regional Office 
(RO), which inter alia denied service connection for PTSD, 
residuals of cold injuries including arthritis and neuropathy 
of the lower extremities, and residuals of shrapnel wounds of 
the hands and arms; and determined that new and material 
evidence had not been received to reopen the service 
connection claim for residuals of shrapnel wounds of the 
legs.  The Veteran disagreed with such decision and 
subsequently perfected an appeal.  

The Board notes that in the course of the Veteran's appeal 
his original claims folder was rebuilt.  See March 2006 
Statement of the Case; February 2008 Letter from the AMC 
(regarding summary of post-remand actions).  In a case such 
as this one, VA bears a heightened duty to assist the 
Veteran, to inform him of this problem, and of possible 
alternative forms of evidence that he may submit in support 
of his claims.  See Smith v. Brown, 10 Vet. App. 44, 48 
(1998) (citing Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992)); see also 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Cromer v. 
Nicholson, 19 Vet. App. 215 (2005) (where the Court held that 
VA has a heightened duty to explain its findings and 
conclusions and to consider carefully the benefit-of-the-
doubt rule).  The Veteran was informed of such action in a 
March 2006 Statement of the Case, and copies of claims file 
materials were obtained from the Veteran's representative and 
incorporated in a rebuilt claims file. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for 
PTSD, residuals of cold injuries including arthritis and 
neuropathy of the lower extremities, and residuals of 
shrapnel wounds of the hands and arms.  The Veteran also 
applied to reopen his service connection claim for residuals 
of shrapnel wounds of the legs.
Although the Board regrets the additional delay, further 
development is needed prior to adjudicating the merits of the 
claims.

On further review, it is apparent that the Veteran's service 
treatment records (STRs) and service personnel records 
contained in the claims file are not complete.  In this 
regard, the Veteran's claims file contains STRs and service 
personnel records reflecting his service from entry (with the 
first record dated in 1946) to service in Japan during World 
War II and peacetime (with the last record dated in 1949).  
However, besides the Veteran's June 1952 Separation 
Examination Report, there are no STRs or service personnel 
records dated from 1950 to the Veteran's separation from 
service in 1952, or any records dated during the Veteran's 
service in Korea.  Further, the Board notes that when VA 
requested the Veteran's STRs and service personnel records 
from the National Personnel Records Center (NPRC), VA 
requested records "showing the nature of [the Veteran's] 
duties while in Japan during W[orld] W[ar] II, campaigns, 
decorations awarded, etc."  See July 1988 Request for 
Information from NPRC, VA Form 70-3101 (including notation of 
response received from NPRC on July 1988).

Such records, if available, are pertinent to the Veteran's 
service connection claims for PTSD, residuals of cold 
injuries including arthritis and neuropathy of the lower 
extremities, and residuals of shrapnel wounds of the hands 
and arms; and the Veteran's application to reopen his service 
connection claim for residuals of shrapnel wounds of the 
legs.

With regard to the Veteran's service connection claim for 
PTSD, he submitted an "Information in Support of Claim for 
Service Connection for PTSD" form, received May 2004, in 
which he indicated that his unit (Baker Battery, 64th Field 
Artillery) was hit by enemy forces in North Korea, and he was 
wounded by shrapnel, sometime from 1951 to 1952.  The 
Veteran's DD-214 also indicates that he served with the 
Headquarter (Hq) Battery, 69th Anti-Aircraft Artillery (AAA) 
Gun Battalion.  Although the information provided by the 
Veteran regarding his claimed stressors lacks specificity and 
the Veteran did not provide further specificity regarding his 
claimed stressors, the record contains no evidence that the 
RO attempted to verify the Veteran's claimed stressors or 
even why the RO failed to verify the Veteran's claimed 
stressors. 

In a February 2007 decision, the Board determined that 
further development was required, and inter alia remanded the 
Veteran's service connection claim for PTSD to the RO/AMC to 
obtain the Veteran's post-service treatment records not 
previously associated with the claims file from the VA 
Outpatient Clinic at the Massena Memorial Hospital in 
Massena, New York.  Further, the Board directed the RO/AMC to 
contact the U.S. Army and Joint Services Records Research 
Center (JSRRC) to verify the Veteran's claimed stressors, 
specifically whether the Veteran's unit (Baker Battery, 64th 
Field Artillery) was engaged in combat operations resulting 
in enemy fire.  

The RO/AMC obtained and associated the Veteran's treatment 
records from the Massena Outpatient Clinic with the claims 
file.  However, the RO/AMC did not attempt to verify the 
Veteran's claimed stressors or even indicate why the RO/AMC 
failed to verify the Veteran's claimed stressors.  See 
January 2009 Supplemental Statement of the Case.  

Thus, the RO failed to develop the claim as requested by the 
Board.  A remand by the Board confers on the appellant, as a 
matter of law, the right to compliance with the remand 
orders.  Where the remand orders of the Board or the Court 
are not complied with, the Board errs as a matter of law when 
it fails to ensure compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. App. 268 (1998).

Further, with regard to the Veteran's claim to reopen, the 
Board remanded the claim to reopen because the VCAA letter 
sent to the Veteran in April 2004 did not comply with the 
requirements under Kent v. Nicholson, 20 Vet. App. 1 (2006).  
See February 2007 Board Decision.  This letter failed to 
mention the July 1988 denial, did not specify the basis for 
the prior denial, nor did it describe the specific evidence 
necessary to substantiate the Veteran's service connection 
claim for residuals of shrapnel wounds of the legs.  66 Fed. 
Reg. 45620 (August 29, 2001).

Post-remand, although updated VCAA letters were sent to the 
Veteran on March 2007 and February 2008, these letters again 
did not mention the July 1988 denial, did not specify the 
basis for the prior denial, nor did these letters describe 
the specific evidence necessary to substantiate the Veteran's 
service connection claim for residuals of shrapnel wounds of 
the legs; thus, such notice is not compliant with the 
requirements under Kent and the Board's February 2008 remand 
requirements.  As noted, a remand by the Board confers on the 
appellant, as a matter of law, the right to compliance with 
the remand orders.  Where the remand orders of the Board or 
the Court are not complied with, the Board errs as a matter 
of law when it fails to ensure compliance, and further remand 
will be mandated.  Stegall, 11 Vet. App. 268.    

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Initially, the Veteran should be 
provided with a corrective VCAA notice 
letter under 38 U.S.C.A. 
§ 5103(a) that: (1) notifies the Veteran 
of the evidence and information necessary 
to reopen his service connection claim 
for residuals of shrapnel wounds of the 
legs; (2) notifies the Veteran of what 
elements are required to establish 
service connection that were found 
insufficient in the July 1988 denial; and 
(3) notifies the Veteran of what specific 
evidence would be required to 
substantiate the elements needed to grant 
the Veteran's service connection claim 
(i.e., evidence of current residuals of 
shrapnel leg disability related to 
service).  The notification letter should 
also provide the current definition of 
"new" and "material" evidence, and 
advise the appellant of the evidence and 
information that is necessary to 
establish entitlement to his underlying 
service connection claim.  

2.  The RO/AMC should contact the NPRC 
and obtain and associate with the 
claims file a complete copy of the 
Veteran's STRs and service personnel 
records, including records from 1950 to 
1952, during the Veteran's service 
during the Korean Conflict.  

3.  As noted in the REMAND, the RO/AMC 
obtained and associated the Veteran's 
treatment records from the Massena 
Outpatient Clinic with the claims file, 
and readjudicated the claim.  However, 
the RO/AMC failed to contact JSRRC to 
verify the Veteran's claimed stressors.  
See January 2009 Supplemental Statement 
of the Case; Stegall v. West, 11 Vet. 
App. 268 (1998).

Therefore, the RO/AMC should attempt to 
verify the Veteran's claimed stressors 
through appropriate channels including 
JSRRC, specifically his unit (Baker 
Battery, 64th Field Artillery, or Hq 
Battery, 69th AAA Gun Battalion) 
engaging in combat operations resulting 
in enemy fire between 1951 to 1952 in 
Korea.  If JSRRC is not able to verify 
the Veteran's claimed stressors, the 
claims file should include an 
explanation of why verification of the 
Veteran's claimed stressors did not 
occur.   

4.  After the above development has been 
completed and all outstanding records 
have been associated with the claims 
file, the RO should determine whether the 
Veteran should be afforded VA 
examination(s) with respect to the claims 
of PTSD (particularly if a stressor was 
verified), residuals of cold injuries, 
and residuals of shrapnel wounds.  Then, 
schedule VA examination(s) if necessary 
in order to asses the current status of 
the claimed conditions, as well as to 
determine if there is a nexus to service 
or to a service-connected disability.  If 
the RO determines that an examination is 
not necessary, it should explain the 
reasons and bases for its decision.    

5.  Upon completion of the above 
requested development and receipt of any 
additional evidence from the Veteran, the 
RO should readjudicate the claims 
currently on appeal.  The RO should 
consider any additional evidence of 
record, in particular newly obtained STRs 
and service personnel records, and 
stressor verification from JSRRC (if 
obtained).  All applicable laws and 
regulations should be considered.  If any 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be provided with a supplemental statement 
of the case and given the opportunity to 
respond thereto. 

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

The purpose of the examination requested in this remand (if 
the AMC/RO determines that the Veteran should be afforded a 
VA examination) is to obtain information or evidence (or 
both) which may be dispositive of the appeal.  Therefore, the 
Veteran is hereby placed on notice that pursuant to 38 C.F.R. 
§ 3.655 failure to cooperate by not attending the requested 
VA examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

To help avoid future remand, the AMC/RO must ensure that all 
requested actions have been accomplished (to the extent 
possible) in compliance with this REMAND. If any action is 
not undertaken, or is taken in a deficient manner, 
appropriate corrective action should be undertaken.  See 
Stegall v. West, 11 Vet. App. 268 (1998).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

